Name: Council Regulation (EEC) No 3273/90 of 8 November 1990 increasing the volume of the Community tariff quota opened for 1990 for ferro-chromium containing more than 6% by weight of carbon
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 90 Official Journal of the European Communities No L 315/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3273/90 of 8 November 1990 increasing the volume of die Community tariff quota opened for 1990 for ferro-chromium containing more than 6 % by weight of carbon secure supplies for user industries, the quota volume should be increased by a quantity corresponding to the needs of user industries until the end of the year, i.e. by 125 000 tonnes, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) No 3693/89 (') and No 1928/90 (2) opened for the year 1990 a zero-duty Community tariff quota for ferro-chromium containing more than 6 % by weight of carbon and its volume was fixed provisionally at 400 000 tonnes ; Whereas it can be estimated from the economic data now available on consumption, production and imports under other preferential tariff arrangements that immediate Community requirements for imports of this product from third countries could during the current year reach levels higher than the volume laid down by the aforesaid Regulations ; whereas, in order not to disturb the equili ­ brium of the market for this product and to ensure both an outlet for Community production and sufficiently HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota' opened by Regulations (EEC) No 3693/89 and No 1928/90 for ferro-chromium containing more than 6 % by weight of carbon shall be increased from 400 000 tonnes to 525 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1990. For the Council The President P. ROMITA (') OJ No L 362, 12. 12. 1989, p. 6. Ã 1) OJ No L 174, 7. 7. 1990, p. 4.